        Case 1:13-cr-00016-CCC Document 70 Filed 08/04/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:13-CR-16
                                           :
             v.                            :   (Judge Conner)
                                           :
BRYAN KELLER HORTON, JR. (1),              :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 4th day of August, 2020, upon consideration of the motion

(Doc. 53) by defendant Bryan Keller Horton, Jr., for compassionate release and

reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i), and for the reasons set forth

in the accompanying memorandum of today’s date, it is hereby ORDERED that

Horton’s motion (Doc. 53) is DENIED without prejudice.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
